Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  8/31/2020. The instant application has claims 1-20 pending. The system and method for routing the encrypted network traffic received via tunnel to customer network. There a total of 20 claims.
Drawings

The drawing filed on 8/31/2020 has been accepted and in compliance of 37 CFR 1.83 & 37 CFR 1.84.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is an copy of claim 1, it needs to be an short and concise summary of invention, without legal phraseology.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 18 and 20  objected to because of the following informalities:  the claims are identical to each other, thus add no new narrowing subject matter or features to the base claim. Appropriate correction is required.

Allowable Subject Matter
Claims 1-13 are allowed. The claims recites in an detailed manner of sending decrypted packet received over an tunnel to customer network after being received at one virtual domain. Specifically, the claims recites “wherein the external virtual domain implements a route-based virtual private network to forward encrypted network traffic, received from the public network via a secure tunnel, to the secure tunnel interface configured in the virtual domain, and 
wherein the virtual domain is configured to decrypt the encrypted network traffic to generate network traffic and forward the network traffic to the customer network” is not found in prior art or found obvious.

Claims 15-17, 19  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

These recite in a more detailed manner of what encompasses an first virtual domain and second virtual domain, applying network function, and limiting authorization to configure virtual domain connection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub 2020/0304476 to Moore in view of US Patent 7209959 to Campbell.

Regarding Claim 14, Moore discloses  A computing device comprising:
processing circuitry coupled to a memory, the processing circuitry and memory configured to implement: 
a network function(Par. 0031, the proxy function to decrypt); 
a first virtual domain for the network function, the first virtual domain connected to a first customer network and managed by a first customer of a provider for the computing device(Fig. 2 item 102, Network A represents the first virtual domain has as customers); 
a second virtual domain for the network function, the second virtual domain separate from the first virtual domain, connected to a second customer network, and managed by a second customer of a provider for the computing device(Fig. 2 item 104, Network B represents the second virtual domain with servers that provides services) ; and 
a virtual domain connection enabling network traffic forwarding from the first virtual domain to the second virtual domain, Fig. 2 item 120- Proxy forward traffic from network A to network B, & Par. 0031, the proxy enforces policies and forwards the traffic & Par. 0038).
Moore fails to teach the virtual domain connection configured by the provider for the computing device. 

In the same field of endeavor as the claimed invention, Campbell discloses .the virtual domain connection configured by the provider for the computing device(Fig. 3 item 406, 407 & Col 4 Ln 14-52, the forwarder is configured by controller and deceives the IP address from the client and destination server)

It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify  Moore  invention to incorporate the virtual domain connection is configure by provider for the computing device for the advantage of  hiding the IP address from both the client and server as taught in Campbell see Col 6 Ln 7-23.

Regarding claim 18 and 20,  the combined system  of Moore and Campbell , Moore discloses the computing device of claim 14, wherein the network function is a virtualized network function see Par. 0036(the proxy functions to provide tunnel connection, i.e. virtualized network function).
	
	Conclusion	

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent Pub 2013/0091501 to Barabash which discloses the virtual domain the enforces the policy between two endpoints.

US Patent 7864770 to Baker, which discloses the VPN router the nested in VPN network.

US Patent Pub 2005/0055463 to Suanders which discloses the applying the SSL protocol for connection.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool, i.e. Microsoft Teams. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on Monday-Friday, 9:00 AM- 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov